JOY, Justice.
This is an appeal from an order of a Domestic Relations Court in Hutchinson County overruling appellant’s motion for summary judgment.
Appellant and appellee were divorced in Hutchinson County on January 17, 1968. The court declared the 200 acres of land owned by the parties was community property. Further, the court ordered the land sold under execution and the proceeds divided, in the event the parties had not sold same within a 90-day period. On September 30, 1968, appellee filed his Application for Bill of Review and Injunctive Relief contending, inter alia, mistake and accident and lack of authority of his counsel in the divorce proceedings to agree that the 200 acres was community property. Appellant filed a motion for summary judgment on the ground that the divorce judgment was res judicata. The trial court overruled the motion for summary judgment and the defendant has taken this appeal.
The only action in this case by the trial court was the entry of an order overruling defendant’s motion for summary judgment. Under Rule 166-A, Texas Rules of Civil Procedure, such an order is interlocutory in nature and therefore unappealable. Wright v. Wright, 154 Tex. 138, 274 S.W.2d 670 (1955); Rogers v. Royalty Pooling Company, 157 Tex. 304, 302 S.W.2d 938 (1957); Ackermann v. Vordenbaum, 403 S.W.2d 362, 15 A.L.R.3d 893 (Tex.1966).
Dismissed for want of jurisdiction.